Citation Nr: 1707085	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-42 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a knee and leg disability.

2.  Entitlement to an evaluation in excess of 40 percent for chronic recurrent low back syndrome beginning February 22, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right S1 radiculopathy for the period beginning February 22, 2006 to July 31, 2013.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected right S1 radiculopathy for the period beginning August 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1970 to March 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As noted in the Board's previous three remands, the issue of entitlement to a compensable rating for perforation, left tympanic membrane, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it is hereby referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran is seeking service connection for knee and leg disability.  As noted in the prior remand, the service connection claim includes, but is not limited to, the Veteran's bilateral arthritic knees and lower extremity edema.  An opinion was sought as to whether any knee or leg disorder is related to service or proximately due to service-connected low back and/or bilateral radiculopathy.  A VA opinion obtained, dated January 2016, did not discuss the lower extremity edema or the proximate relationship to the low back disability.  Thus, the examination report must be returned as failing to comply with the Board's prior remand directives.

The Board notes that the Veteran failed to respond to a November 2015 request by the AOJ to submit, or authorize VA to obtain on his behalf, pertinent private medical records.  As these records may be necessary properly address the diagnosis and etiology question for the bilateral lower extremities, the Veteran should be given another chance to provide an authorization for release of private medical records.  Once the Veteran provides such authorization, the AOJ should attempt, at least two times, to request the records from the Veteran's private doctors.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing evidence to support a claim).  As noted in the prior remand, such records may be pertinent to the ratings for low back disability and radiculopathy.  As such, these issues will be deferred pending an attempt to obtain the private medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims. Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request medical records from:

   (a) Dr. J.D., the Veteran's orthopedic doctor; 

   (b) Dr. J.E.A., the Veteran's primary care physician;

   (c) the medical treatment facility where the Veteran's 2006 and 2007 total knee replacement surgeries took place; and

   (d) any other medical providers identified by the Veteran.

The RO must also request all updated VA medical treatment records and associate them with the electronic claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all the above-referenced records are obtained to the extent available, forward the claims folder to an appropriate examiner to determine whether any knee and/or leg disabilities found, other than bilateral lower extremity radiculopathy, are related to his military service.  The need for additional examination is left to the discretion of the examiner.  The Veteran's electronic claims file in VBMS and Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

   (a) state whether any currently or previously diagnosed knee and/or leg disabilities, other than bilateral lower extremity radiculopathy, including but not limited to bilateral knee arthritis and lower extremity edema are related to the Veteran's active duty service;

   (b) state whether any currently or previously diagnosed knee and/or leg disabilities including but not limited to bilateral knee arthritis and lower extremity edema are due to or aggravated by any service-connected disability, to include the Veteran's service-connected low back disability and bilateral radiculopathy; and

   (c) comment on the relationship, if any, between the Veteran's June 1972 in-service diagnosis of chondromalacia patella and any other diagnosed knee and/or leg disabilities, including but not limited to bilateral knee arthritis and lower extremity edema, other than bilateral lower extremity radiculopathy.

A complete rationale for all opinions must be provided.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

